 1    James S. Brown (SBN 135810)
      Anjali Kulkarni (SBN 292999)
 2    DUANE MORRIS LLP
      Spear Tower
 3    One Market Plaza, Suite 2200
      San Francisco, CA 94105-1127
 4    Telephone: +1 415 957 3000
      Fax: +1 415 957 3001
 5    E-mail:   jamesbrown@duanemorris.com
                akulkarni@duanemorris.com
 6
      Attorneys for Defendant
 7    AZGEN SCIENTIFIC HOLDINGS PLC

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                          OAKLAND DIVISION

12   ANTHONY C. LUSTIG,                                       Case No.: 18-cv-07503-HSG
13                  Plaintiff,                                JOINT STIPULATION AND
                                                              [PROPOSED] ORDER REGARDING
14           v.                                               EXTENSION OF TIME FOR PARTIES’
                                                              CASE MANAGEMENT CONFERENCE
15   AZGEN SCIENTIFIC HOLDINGS PLC,
                                                             Date:              March 26, 2019
16                  Defendant.                               Time:              2:00 p.m.
                                                             Judge:             Haywood S. Gillam Jr.
17                                                           Courtroom:         2, 4th Floor
18                                                           Complaint Filed:   January 9, 2019
19

20           Pursuant to Local Rule 6-2, it is stipulated between and among Plaintiff Anthony C. Lustig
21   (“Plaintiff”) and Defendant AzGen Scientific Holdings PLC, (“Defendant”) (together, “the Parties”),
22   by their respective counsel, as follows:
23           WHEREAS the Parties currently have a Case Management Conference on March 26, 2019
24   before this Court;
25           WHEREAS the counsel for Defendant informed counsel for Plaintiff on March 8, 2019, of
26   Defendant’s counsel’s intention to move to withdraw as counsel, via administrative motion;
27           NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the Parties, through
28   their respective counsel and subject to the Court’s approval, that:
                                                       1
     JOINT STIPULATION AND [PROPOSED] ORDER RE EXTENSION OF TIME FOR            CASE NO.: 18-CV-07503-HSG
     PARTIES’ CASE MANAGEMENT CONFERENCE AND RULE 26(F) DISCLOSURES
 1           1.     Parties’ March 26, 2019 Case Management Conference shall be continued to

 2   April 16, 2019.

 3

 4   IT IS SO STIPULATED.

 5   Dated: March 12, 2019                      DUANE MORRIS LLP
 6
                                                By:          /s/ James S. Brown
 7                                                    James S. Brown
                                                      Anjali Kulkarni
 8
                                                      Attorneys for Defendant
 9                                                    AZGEN SCIENTIFIC HOLDINGS, PLC
10

11   Dated: March 12, 2019                      By:           /s/ E. Jeffrey Banchero
                                                      E. Jeffrey Banchero
12
                                                      Attorney for Plaintiff
13                                                    ANTHONY C. LUSTIG
14
                                        SIGNATURE ATTESTATION
15
             In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
16
     document has been obtained from the signatories on this e-filed document.
17

18
                                                             /s/ James S. Brown
19                                                    James S. Brown
                                                      Anjali Kulkarni
20
                                                      Attorneys for Defendant
21                                                    AZGEN SCIENTIFIC HOLDINGS, PLC
22

23

24

25

26

27

28
                                                          2
     JOINT STIPULATION AND [PROPOSED] ORDER RE EXTENSION OF TIME FOR                CASE NO.: 18-CV-07503-HSG
     PARTIES’ CASE MANAGEMENT CONFERENCE AND RULE 26(F) DISCLOSURES
 1                                         [PROPOSED] ORDER

 2           Upon consideration of the Joint Stipulation Regarding Extension of Time for Parties’ Case

 3   Management Conference and Rule 26(f) Disclosures, it is ORDERED that:

 4           1.     The Parties’ March 26, 2019 Case Management Conference shall be continued to

 5   April 16,
     April 16, 2019
               2019.at 2:00 p.m.

 6

 7   Dated: __________________
               3/13/2019
 8                                                        Honorable Haywood S. Gillam Jr.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      1
     JOINT STIPULATION AND [PROPOSED] ORDER RE EXTENSION OF TIME FOR           CASE NO.: 18-CV-07503-HSG
     PARTIES’ CASE MANAGEMENT CONFERENCE AND RULE 26(F) DISCLOSURES
